Case 4:17-cv-12554-MFL-SDD ECF No. 138 filed 10/30/20          PageID.6266     Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 AMERICAN CUSTOMER
 SATISFACTION INDEX, LLC,

              Plaintiff,                               Case No. 17-cv-12554
                                                       Hon. Matthew F. Leitman
 v.

 GENESYS TELECOMMUNICATIONS
 LABORATORIES, INC., et al,

              Defendants/Third-Party Plaintiffs

 v.

 CFI GROUP U.S.A., LLC

           Third-Party Defendant.
 __________________________________________________________________/

      ORDER REQUIRING THE PARTIES TO ATTEND MEDIATION
       SESSION(S) WITH THE HONORABLE GERALD E. ROSEN

       On October 27, 2020, the Court held an on-the-record video status conference

 in this action to discuss the possibility of referring this action to the Hon. Gerald E.

 Rosen (Ret.) for a mediation. The Court explained that given the number of parties

 and the complexity of the claims involved in this matter, it believed that the

 mediation would only be productive if at least one attorney and one client

 representative with full settlement authority for each party attended the mediation in




                                            1
Case 4:17-cv-12554-MFL-SDD ECF No. 138 filed 10/30/20        PageID.6267    Page 2 of 2




 person.1 However, given the COVID-19 pandemic, the Court also indicated that it

 would not require the parties to attend an in person mediation at this time and that

 the mediation could be delayed if counsel and/or their client(s) did not feel

 comfortable attending in person.

       All counsel have now informed the Court that at least one attorney and one

 client representative from each party have consented to attend an in-person

 mediation with Judge Rosen. If Judge Rosen concludes that he can hold such a

 mediation in person, with appropriate social distancing and other safety precautions,

 the mediation should take place as soon as practicable given the schedules of Judge

 Rosen, counsel, and the parties. The parties shall jointly contact Judge Rosen to

 schedule the mediation.

       IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
 Dated: October 30, 2020                UNITED STATES DISTRICT JUDGE

        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on October 30, 2020, by electronic means and/or
 ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764



 1
  Additional counsel who do not attend the mediation session(s) in person may attend
 by phone or by video.

                                          2
